Citation Nr: 1729150	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for squamous cell carcinoma (SCC), left tongue base extending to hypopharynx, vallecula, piriform sinus, and left parapharyngeal space with metastasis to nodes in neck, to include as a result of exposure to herbicides (SCC), also claimed as throat cancer. 

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  He died in September 2013.  The Veteran was awarded the Vietnam Service Medal, Vietnam Campaign Medal, and the Combat Infantryman Badge.  The appellant is the surviving spouse of the Veteran, who is substituted as the appellant for purposes of adjudicating the claims for entitlement to service connection for SCC and an increased initial rating for PTSD.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2010, December 2012, and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  For the period on appeal prior to the Veteran's death, the severity, frequency, and duration of the Veteran's service-connected PTSD symptoms more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era and was presumed to have been exposed during such service to herbicides, to include Agent Orange.

3.  SCC is not on the presumptive list of diseases associated with herbicide exposure.  

4.  The evidence is at least in equipoise as to whether the Veteran's SCC was at least as likely as not the result of exposure to herbicides in service.

5.  The record reflects that the Veteran's death certificate lists respiratory failure as the immediate cause of death due to lingual carcinoma.  

6.  At the time of the Veteran's death in September 2013, service connection was considered to be in effect for PTSD and diabetes mellitus type II (diabetes).  In the decision below, the Board is granting service connection for SCC, also described as tongue cancer.  

7.  The Veteran's service-connected SCC contributed substantially or materially to the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to the Veteran's death, the criteria for a disability rating in excess of 30 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Resolving reasonable doubt in favor of the appellant, the criteria for service connection for squamous cell carcinoma of the tongue, including secondary to in service exposure to herbicides, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Board is granting service connection for SCC and for the cause of the Veteran's death.  This decision constitutes a full grant of the benefits sought on appeal as to these issues; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the claim for an increased initial rating for PTSD, VA's duty to notify was satisfied by a letter in May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159 ; DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (indicating that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim); see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (clarifying DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion, and that VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2)).  In this case, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA and VHA examination reports, and written statements by the Veteran and appellant.

A VA examination was conducted in June 2012 evaluating the Veteran's PTSD. The Board finds that this report is adequate for the purpose of deciding the claim.  The report contains all the findings needed to decide the above-referenced claim, including a rationale for the findings given and reference to the lay statements made by the Veteran or appellant.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While this VA examination focused on the nature and etiology of the Veteran's PTSD, not necessarily the current level of symptomatology, the Veteran is now deceased and an examination of the current severity of his PTSD is not possible.  

As such, VA has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims or issues on appeal.

II.  Increased Ratings

The appellant seeks an initial rating in excess of 30 percent for the Veteran's service-connected PTSD.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).




Analysis

The Veteran disagreed with the initial 30 percent rating assigned for the service-connected PTSD in a January 2013 notice of disagreement, but did not identify what exactly he disagreed with in the RO's evaluation.  

A VA examination was conducted in June 2012 and the Veteran was diagnosed with PTSD and depressive disorder, not otherwise specified.  The VA examiner then stated it was possible to differentiate the symptoms of the Veteran's two diagnoses, but provided no direction as to which symptoms were attributable to which diagnoses.  In a June 2012 addendum, the VA examiner explained that recurrent recollection of events, nightmares, flashbacks, and poor sleep were due to the Veteran's PTSD and sad feelings, tiredness, and lack of energy were due to the Veteran's depression.  Since competent medical evidence reflects that the symptoms or degree of impairment due to the Veteran's service-connected psychiatric disability are distinguishable from other symptoms and diagnoses, the Board will not consider all psychiatric symptoms in the adjudication of this claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

The VA examiner opined that the Veteran's mental diagnoses result in occupation and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupation tasks, although generally being able to function satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he was married to his wife of 47 years, had a good relationship with his family members, and had a strong history of work despite limited education.  The Veteran had not been hospitalized, had any counseling, or had emergency room visits.  The Veteran denied legal problems or drug use.  The VA examiner opined the Veteran's mental diagnoses result in difficulty falling or staying asleep, difficulty concentrating, hypervigilance, depressed mood, and flattened affect.  The VA examiner reported the Veteran was timely, well oriented, cooperative, coherent, and marginally depressed with occasional crying spells.  He had good memory, normal fund of information, no hallucinations or delusions, but occasional flashbacks, no suicidal or homicidal intentions, and no compulsive features.  However, the Veteran did report that he occasionally feels suicidal or homicidal.  The VA examiner concluded that the Veteran's prognosis was guarded and his impairment was moderate.  

The June 2012 VA examiner recommended that the Veteran seek follow-up treatment for PTSD and depression but there is no evidence the Veteran sought this treatment.  The treatment notes do not document treatment for PTSD or other mental disorders.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 30 percent.  The June 2012 VA examiner opined that the Veteran's mental diagnoses at that time resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is consistent with a 30 percent rating.  The symptoms reported by the VA examiner are also consistent with a 30 percent rating, namely sleep impairment, depressed mood, hypervigilance, difficulty concentrating, and occasional flashbacks.  

Although the Veteran may have met some criteria for a 50 percent rating, for instance the reports of flattened affect or suicidal or homicidal feelings, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability for the period on appeal does not exceed a 30 percent rating.  Notably, other symptoms consistent with criteria for a rating in excess of 30 percent, such as panic attacks more than once a week, abnormal speech, difficulty understanding complex commands, impairment of memory, impaired judgment, impaired abstract thinking, and difficulty establishing and maintaining effective work and social relationships were not present.  Neither were the symptoms consistent with the 30 percent rating criteria, namely sleep impairment, depressed mood, hypervigilance, difficulty concentrating, and occasional flashbacks, present with such frequency and severity as to warrant a higher rating.  Clearly, deficiencies in most areas or total social and occupational impairment were not shown.

In summary, the Veteran's overall disability picture did not meet or more nearly approximate the criteria for a rating in excess of 30 percent during the period on appeal.  The Board has considered the lay and medical evidence, and concludes that a rating in excess of 30 percent for the Veteran's service-connected PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Service Connection for SCC

The Veteran asserted he was entitled to service connection for squamous cell carcinoma (SCC) of the left tongue base extending to hypopharynx, vallecula, piriform sinus, and left parapharyngeal space with metastasis to nodes in neck, to include as a result of exposure to herbicides.  

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent (including Agent Orange) during active service.  Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months after exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. 3.309(e), Note 2.

VA has determined there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-57589 (1996).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserted in his June 2010 claim for entitlement to service connection for "throat cancer" that his disability was related to in-service exposure to Agent Orange.

The Veteran was diagnosed with lingual cancer upon his death in September 2013 and is presumed to have been exposed to herbicides due to his service in Vietnam.  Thus, the first two elements of the Shedden test are met, with only a nexus, or relationship between his herbicide exposure and later development of cancer, left to prove.  Shedden, 381 F.3d at 1166-67.

A VA examination was conducted in November 2010.  The Veteran reported a history of SCC at the base of throat in August 2005, with the last treatment in December 2005.  The VA examiner performed a physical examination and diagnosed the Veteran with status post radiation and chemotherapy for cancer of the larynx and vocal cords.  The VA examiner noted that malignancy was in full remission and there was no effect on the Veteran's usual occupation or activities of daily living.  The VA examiner did not provide a nexus opinion.

Treatment notes from August 2005 confirm the Veteran was diagnosed with SCC at the base of the throat in August 2005.  A CT scan from September 2005 shows infiltrative mass of the left tongue base extending to hypopharynx, vallecula, piriform sinus, and left parapharyngeal space.  

The appellant's representative submitted an opinion from Dr. H.S. written in March 2017.  Dr. H.S. reviewed the Veteran's claims file and medical records.  He opined that it is at least as likely as not that the Veteran's lingual carcinoma was related to the Veteran's herbicide exposure in Vietnam.  Dr. H.S. explained that the Veteran did not have a history of heavy alcohol consumption and quit smoking many years prior to diagnosis with lingual cancer, which are the top known risk factors for lingual cancer.  Further, the Veteran does not have a history of cancer in his family.  Dr. H.S. then pointed to a study of exposure to components present in Agent Orange that led to increased risk of cancer of all types.  The report of that study was attached to Dr. H.S.'s report. 

After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran's SCC is related to active service.  While SCC and lingual cancer are not among the diseases presumed to be due to exposure to herbicides in-service, Dr. H.S.'s opinion provides sufficient evidence of a direct connection between the Veteran's herbicide exposure and his later cancer.  Combee, 34 F.3d at 1039.  No competent medical opinion or evidence contradicts the conclusions of Dr. H.S.  Thus, resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran was entitled to service connection for SCC due to in-service herbicide exposure.  

The Board notes Dr. H.S.'s opinion only addresses lingual cancer and the Veteran's original claim was for "throat cancer."  Yet the treatment notes interchangeably refer to the Veteran's disability as SCC, cancer of the throat, or cancer of the base of the left tongue.  Further, the RO appears to have endorsed the view that these conditions are one and the same as they characterized the issue as squamous cell carcinoma, left tongue base extending to hypopharynx, vallecula, piriform sinus, and left parapharyngeal space with metastasis to nodes in neck, also claimed as throat cancer.  Even though Dr. H.S.'s opinion focuses only on lingual cancer, the Board will resolve doubt in the appellant's favor and construe this description to broadly include the claim pending at the Veteran's death for entitlement to service connection for SCC.  

The Board also notes that Dr. H.S.'s opinion appears to incorrectly date the onset of the Veteran's cancer.  The treatment notes indicate the Veteran was first diagnosed with throat or tongue cancer in August 2005, yet Dr. H.S. said the Veteran's lingual cancer began 15 years after he quit smoking in 1998.  As the Board is resolving doubt in the Veteran's favor and granting the appellant's claim, this inconsistency is inconsequential.  

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's SCC is related to his service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Service Connection for the Cause of the Veteran's Death

The record reflects that the Veteran died in September 2013.  His death certificate lists the immediate cause of death as respiratory failure due to lingual carcinoma.  The appellant and her representative contend that the Veteran's death was due to his service-connected disabilities.
 
Death and indemnity compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability, or if the Veteran was entitled to a 100 percent disability rating from VA continuously for five years from the date of discharge or for 10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318. 

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Dr. H.S.'s March 2017 opinion noted not only that the Veteran's lingual cancer was due to his in service herbicide exposure, but also that his ultimate death was due to this disability.  Dr. H.S. opined that it was as likely as not that the Veteran's Agent Orange exposure in Vietnam was the cause of his lingual cancer and ultimately his death as noted on his death certificate.  

Having reviewed the record, the Board finds that service connection for the cause of the Veteran's death is warranted.  The opinion of Dr. H.S. is supported by an adequate rationale and references to relevant medical literature.  No evidence contradicts the conclusions of Dr. H.S.  Resolving reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is in order.  38 C.F.R. § 3.102.






ORDER

Entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD is denied.

Entitlement to service connection for squamous cell carcinoma, left tongue base extending to hypopharynx, vallecula, piriform sinus, and left parapharyngeal space with metastasis to nodes in neck, to include as a result of exposure to herbicides, also claimed as throat cancer, is granted. 

Entitlement to service connection for the cause of the Veteran's death is granted.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


